Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, in the reply filed on 7/6/22 is acknowledged.  The traversal is on the ground(s) that the examiner fail to articulate any support for restriction requirements that 1, the groups not overlap in scope and 2, the they are not obvious variants.  This is not found persuasive because there is no suggestion or evidence that the groups overlap in scope or that they are obvious variants.  If there where, the restriction would not be required.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, states “four sides of the plates surround the rectangular frames”.   This appears improper.  Possibly a typo, since the frames surround the plates.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,5,7,10, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (UPSN 3,374,915).
With respect to claim 1,Verhein shows an assemblable storage box (figs. 1,2), comprising: a box body comprising a top surface (50) with an opening (open top), a box cover (20) configured to cover the opening of the box body, and positioning fasteners (82), wherein: the box body comprises a bottom plate (19) and four side plates, the four side plates (12,14,16,18) comprise a front side plate (16), a rear side plate (18), a left side plate (12), and a right side plate (14), two adjacent side plates (12,14) of the four side plates are detachably clamped together, bottom portions of the four side plates are disposed with support countertops (32,44), four sides of the bottom plate (19) horizontally extend outward to define positioning edges (22), the positioning edges (22) of the four sides of the bottom plate (19) respectively abut the support countertops (32,44) of the four side plates, and the positioning fasteners (82) are fastened to the support countertops (32,44) to enable the positioning edges (22) to be positioned relative to the support countertops (32,44).

	With respect to claim 4 Verhein shows wherein: the four sides of the bottom plate (19) are all folded upward to define block edges (outer wall of 24), and upper edges of the block edges (24) horizontally extend outward to define the positioning edges (22).
	With respect to claim 5, Verhein shows the four side plates comprise rectangular frames (32,36, make up frames) and plates (30, or 40), four sides of the plates surround the rectangular frames (32,36), and upper surfaces of bottom edges of the rectangular frames define the support countertops (32,44) of the four side plates.
	
	With respect to claim 7, Verhein shows a splice gap (the corner connection) is defined between the two adjacent side plates (30,40), the four side plates comprise rectangular frames and plates connected together, the rectangular frames (frames around panels (30,40) are disposed along edges of four sides of the plates, and in the two adjacent side plates (30,40) connected end-to-end: the rectangular frame of one side plate of the two adjacent side plates extends outward to define a side wing (the outside portion of extrusion 46 meets “wing”), and the side wing covers the splice gap between the two adjacent side plates (30,40) from an outer side.

With respect to claim 10, Verhein shows a splice gap (connection at the corners) wherein: the left side plate (30) and the right side plate (opposite side 30) are clamped by the front side plate (40) and the rear side plate (opposite side 40), and the rectangular frames of the front side plate and the rear side plate define the side wings (the outer portion of extrusion 46 surrounds and covers the extrusion 36 to meet side wings).
Allowable Subject Matter
Claims 2,3,6,8,9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/           Primary Examiner, Art Unit 3736